UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4971



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOS SCOVENS, a/k/a Lucky,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-05-35-WDQ)


Submitted: April 20, 2006                     Decided: April 24, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Warren Bennett, Gary E. Bair, BENNETT & BAIR, LLP, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Philip S. Jackson, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlos Scovens pled guilty to possession with intent to

distribute cocaine base pursuant to a conditional guilty plea,

reserving the right to challenge the denial of his motion to

suppress.     On appeal, he contends that the warrant was overbroad

and was executed in an unconstitutional manner.          We have reviewed

the record and the parties’ briefs on appeal, and we find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court   in   its   order   denying   Scovens’   motion   to

suppress.   See United States v. Scovens, No. CR-05-35-WDQ (D. Md.

June 14, 2005; entered June 15, 2005).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                    - 2 -